SERCOMBE, P. J.,
dissenting.
The issue in this case is whether the trial court erred in denying defendant’s motion for a judgment of acquittal on the count of possession of a burglary tool or theft device, ORS 164.235C!).1 Defendant was accused of possessing a theft device. The device consisted of a number of spark plugs intertwined together and attached to a handle. The spark plugs were grouped in a way that made the device suited to breaking car windows in order to gain entry to the car to steal items. The device was suited to little else.
The specific question on appeal is whether the state presented sufficient evidence to create a jury question on whether defendant intended to use the device to commit a theft by a physical taking. The majority concludes that the state did not rise to that task and that, accordingly, the court should have granted defendant’s motion for a judgment of acquittal. The majority reasons that mere possession of a theft device is insufficient by itself to support an inference that the possessor intends to use the device to steal something. I agree that that proposition is supported by our *516case law on intent to commit analogous crimes. See State v. Martin, 243 Or App 528, 260 P3d 197 (2011) (possession of another’s identification card is insufficient, by itself, to prove that the defendant acted “with the intent to deceive or to defraud” under ORS 165.800(1), the statute defining the crime of identity theft); State v. Moreno, 197 Or App 59, 104 P3d 628 (2005) (evidence of a knowing possession of a precursor substance is insufficient by itself to prove an intent to manufacture methamphetamine).
But I do not understand the majority to take the position that the factfinder cannot consider the nature of the device in determining whether defendant intended to use that device to commit theft. Many of the other devices mentioned in ORS 164.235(2) — e.g., dynamite or gunpowder— have a range of perfectly legal uses, so it will often be the case that a person possesses those objects without any intent to commit theft. That is not so for a theft device that is principally or exclusively “designed for committing or facilitating a * * * theft by a physical taking.” Why else would a person ordinarily keep such a device in his or her possession?2 With a device like the one here, very little corroborating evidence of intent is necessary to create a question for the factfinder as to whether a defendant intended to use that device to commit theft.
Whether or not the majority shares that view, it ultimately concludes that “the record includes little evidence of intent other than defendant’s possession of the item at issue.” 265 Or App at 512. That is the point where I differ from the majority. Defendant was carrying the theft device on a street sidewalk at 19th and Savier, in an area under particular police scrutiny for “car prowling.” He inferentially was holding that device near parked and unoccupied motor vehicles. No further preparation was needed to commit the *517crime of theft by physical taking other than to approach a car and swing the device.
More to the point, defendant admitted that he was up to no good. Defendant admitted that he threw the intertwined spark plugs under the tarp because “they were illegal.” Whether or not defendant thought it was illegal to simply possess the spark plug device, his admission that his association with that device was “illegal” betrayed, at the least, knowledge of the device’s only plausible (and illegal) use. And defendant threw the device away from him to hide it from the police. That act showed defendant’s intent to obstruct justice or avoid punishment.3
In sum, defendant was found in an area where car prowls and thefts were common, and he was staying at a camp with other car prowlers. By his comments after the police approached, defendant showed that he very well knew that this device was used to illegal ends. And by his attempt to discard the spark plugs, defendant showed that he associated himself with that illegality. Where, as here, the device that defendant possessed had no plausible use other than tú commit theft, the factfinder need not resort to “too great an inferential leap” or a “stacking of inferences” to conclude that defendant intended to use the device to commit theft. State v. Bivins, 191 Or App 460, 468, 83 P3d 379 (2004) (internal quotation marks omitted).
That is not to say that no other inferences could be drawn from the evidence. It is possible that defendant did not intend to use the device he was carrying to break into a car; it is at least possible that he intended to use it to barter with others at the camp, as one of the officers testified. But that mere possibility should not be a reason to keep this case from the factfinder. Where competing inferences can be drawn from the evidence, the factfinder is free to choose *518among them. See id. at 467 (“[T]he established facts may support multiple reasonable inferences and, if they do, which inference to draw is for the jury to decide.”). In this case, with all reasonable inferences drawn in favor of the state, the evidence was sufficient to support a finding that defendant intended to use the device to commit theft. I would affirm the trial court’s denial of defendant’s motion for a judgment of acquittal.4 Accordingly, I respectfully dissent.

 As noted by the majority, ORS 164.235(1) provides, in part:
“A person commits the crime of possession of a burglary tool or theft device if the person possesses a burglary tool or theft device and the person:
“(a) Intends to use the tool or device to commit or facilitate a forcible entry into premises or a theft by a physical taking!.]”
‘“[BJurglary tool or theft device’” is defined as
“an acetylene torch, electric arc, burning bar, thermal lance, oxygen lance or other similar device capable of burning through steel, concrete or other solid material, or nitroglycerine, dynamite, gunpowder or any other explosive, tool, instrument or other article adapted or designed for committing or facilitating a forcible entry into premises or theft by a physical taking
ORS 164.235(2) (emphasis added). Intent means that “a person acts with a conscious objective to cause the result or to engage in the conduct so described.” ORS 161.085(7) (defining “intentionally” and “with intent”).


 There may be some rare circumstances where a defendant possesses such a device but does not intend to use it for its designed purpose. For example, it is possible that a person (say, an artist working with found industrial objects) might possess a device like the one here without knowing of its intended use. Or a person who knows of the device’s use might hold onto it so that he can later sell it to someone who would commit theft. For those reasons, there must be some corroborating evidence of a defendant’s intent beyond the fact that the only plausible use of the device is to commit theft.


 We readily infer guilt and criminal intent from less obstructive conduct. See State v. Towers, 224 Or App 352, 356, 197 P3d 616 (2008) (the defendant’s false statement about her true identity was evidence of guilty conscience); State v. Ohm, 224 Or App 390, 397, 197 P3d 1136 (2008) (the defendant’s refusal to take breath test showed consciousness of guilt); State v. Kelley, 29 Or App 321, 326, 563 P2d 749, rev den, 279 Or 301 (1977) (“Generally, acts which are intended to obstruct justice or avoid punishment are relevant to prove consciousness of guilt.” (citing McCormick on Evidence § 190, 451 (2d ed 1972))).


 Defendant also assigned error to the trial court’s denial of his motion to suppress evidence. I would affirm that denial for reasons that need not be expressed.